The Court
were of opinion that the clause, exempting “ postmasters, post-riders and stage-drivers who are employed in the care and transportation of the mail,” does not include assistant postmasters ; and that taking this clause in connexion with the 42d section of the statute of 1825, in which assistant postmasters are named and precluded from being concerned in any contract for the conveyance of the mail, it was clear that they were not intended to be exempted from militia duty.1

Petitioner takes nothing.


 See Revised Stat. c. 12, § 1.